             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

CHAD SANDINE; GROUNDHOGZ
EXPRESS, INC.; and GROUNDHOGZ
LOGISTICS, INC.                                    PLAINTIFFS/
                                          COUNTER-DEFENDANTS

v.                       No. 3:17-cv-151-DPM

DON TATE; and TATE EXPRESS, INC.                   DEFENDANTS/
                                             COUNTER-CLAIMANTS

                                ORDER
      1. Defendants' pretrial disclosure sheet is overdue, NQ 16. Please
file it today.
      2. By Wednesday, 6 March 2019, the parties should deliver the
original exhibits, and the Court's courtesy copy, in three-ring binders
to the Jonesboro Clerk's office located at 615 S. Main Street, Room 312,
Jonesboro, Arkansas. Please also email to chambers an electronic copy,
plus (on the Court's forms) the exhibit and witness lists.
      So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
